Citation Nr: 1548693	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-18 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, dysthymic disorder, adjustment disorder, impulse control disorder, depression, anxiety disorder, mood disorder, and psychotic disorder.


REPRESENTATION

Appellant represented by:	Karl Truman, Esq.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to May 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over this claim is currently with the RO in Indianapolis, Indiana.

The case was previously before the Board in April 2012, which found that the prior denial of service connection for PTSD in February 2006 by the RO was not a final decision due to the presence of a relevant VA treatment record dated December 2006.  The assessment, at that time, was rule out PTSD.  Accordingly, the Board found that the February 2006 RO rating decision denying service connection for PTSD was not final and remained pending.  38 C.F.R. § 3.156(b) (2015).

Recent correspondence reveals that the Veteran is homeless.  Expedited handling is required.  

REMAND

The Veteran has asserted his claim for service connection for a psychiatric disorder as being for PTSD.  However, review of the medical evidence of record reveals a history of multiple diagnoses of a variety of psychiatric disorders and substance abuse.  

The evidence establishes that the Veteran served in the Army from April 1976 to May 1979.  He was a tank crew member and served almost his entire period of service at Fort Knox, Kentucky.  He did not serve in combat.  

The Veteran has not been consistent with respect to the claim asserted or mental health history provided to medical professionals.  In May 2005, in his original claim for service connection for PTSD, he merely asserted it was due to "the type of combat training I have received."  Subsequently in August 2005, he submitted a stressor statement in which he asserted two sergeants he knew were killed in an automobile accident, that he was a few cars behind them, and was one of the first people on the scene.  

VA treatment records dating from 2000 reveal a long history of substance abuse and diagnoses of dysthymia.  In an April 2003 VA mental health treatment record, the Veteran claimed he started having mental health problems when he got out of service and that the he thought it was the government's fault because his training taught him to kill.  

In September 2008, a psychological examination of the Veteran was conducted for Social Security disability purposes.  The Veteran reported a history of substance abuse and getting in to fights.  He reported "I'm a trained fighter.  In the US Army I was with Special Forces. . . .  Delta trained me in hand to hand combat."  He also reported that while in the military "a drunk driver hit my platoon sergeant and I saw him die."  The Veteran's assertions of being in Special Forces during service are not supported by the service department records obtained.  

VA has managed to verify the traffic accident deaths at Fort Knox of two service members, including one specifically named by the Veteran, during the time that the Veteran was stationed there.  There is no way to verify that he saw the accident or was present at the scene.  

Review of the extensive mental health examination and treatment records obtained also reveals that in many instances the Veteran reported a long history of pre-service physical abuse by his father on multiple occasions.  

In June 2010, the Veteran's treating psychiatrist submitted a letter and indicated that he served as the Veteran's VA psychiatrist for an extended period of time, including conducting interviews and treatment of the Veteran on fifteen different occasions. The VA psychiatrist stated that the Veteran met the full criteria for a longstanding diagnosis of PTSD.  He further indicated that the Veteran had been previously treated for PTSD, was currently being treated for PTSD, and would continue to require treatment for PTSD in the future.  While the Veteran's extensive VA treatment reports indicate that this VA psychiatrist rendered a diagnosis of PTSD, the record is incomplete for VA compensation purposes.  Under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with the section for diagnosing mental disorders.  At present, 38 C.F.R. § 4.125(a) indicates that the diagnosis of a mental disorder must conform to the DSM-5 or must be supported by the findings on the examination report.  Otherwise, the report shall be returned to the examiner to substantiate the diagnosis. 

Here, it is unclear whether the Veteran's treating VA psychiatrist rendered a diagnosis of PTSD that conforms to DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (presently DSM-5) and the examiner did not provide other findings to substantiate the diagnosis, nor did the examiner indicate what "stressors" were considered in the diagnosis.  The VA psychiatrist did not link the Veteran's alleged stressor of witnessing a motor vehicle accident and death of two fellow service members in 1977 to his current symptoms. 

The Veteran was afforded a VA psychiatric examination in December 2012.  After an interview and physical examination of the Veteran, the examiner diagnosed the Veteran with personality disorder, mood disorder, psychotic disorder, alcohol dependence, and cannabis abuse.  The examiner opined that these psychiatric disabilities were not caused by or a result of his reported military stressor of witnessing a motor vehicle accident and death of two fellow service members in 1977.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  While the examiner indicated that a rationale for each diagnosis was provided in the Comments box under the diagnosis, a review of such comments instead reveals the reasoning for each separate diagnosis and not an explanation of why the psychiatric disabilities are not related to service, to include the in-service events he has described.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); see also Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (finding that the Board is not required to accept unsubstantiated or ambiguous medical opinions as to the origin of a Veteran's disorder.).

In addition, the Veteran has been variously diagnosed with other psychiatric disabilities, to include dysthymic disorder, adjustment disorder, impulse control disorder, depression, and anxiety disorder.  The December 2012 VA examiner did not opine as to the etiology of the other psychiatric disorders that were diagnosed during the appeal period, and therefore, the case was remanded for an addendum medical opinion that fully discussed each diagnosed psychiatric disability with a detailed rationale for any opinions rendered.  The addendum did not specifically address the single verified stressor of the death of two fellow service members in 1977, and did not address the other disorders diagnosed during the appeal period.  A remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  The Veteran must be requested to identify his current VA mental health treating professional and facility.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Once identified, the RO must request the Veteran's treating mental health provider to indicate the current psychiatric disorders diagnosed and express an etiology opinion as to whether any current psychiatric disorder is related to, or caused by, the single non-combat stressor of two service members at the Veteran's base, and known to the Veteran, dying in a traffic accident during service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The examiner that conducted the December 2012 VA psychiatric examination and the June 2013 addendum must provide another addendum medical opinion.  The claims file must be made available to, and be reviewed by, the examiner.  

If the December 2012 examiner is not available, obtain the requested opinion from another appropriate psychologist or psychiatrist.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the examiner.

The examiner must provide an opinion regarding whether any diagnosed psychiatric disorder, including any disorder diagnosed since 2006, is related to, or caused by, the single non-combat stressor of two service members at the Veteran's base, and known to the Veteran, dying in a traffic accident during service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

5.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim for service connection must be readjudicated.  If the benefit on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

The Veteran is homeless.  Expedited handling is required.

No action is required by the Veteran until further notice is received; however, additional evidence or argument may be presented while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

